 MARLENE INDUSTRIES CORP., ET AL.Marlene Industries Corporation; Decaturville Sports-wear Co., Inc.; Trousdale Manufacturing Co., Inc.;Westmoreland Manufacturing Corporation; FriscoSportswear Co., Inc.; Aynor Manufacturing Com-pany, Inc.; Loris Manufacturing Company, Inc.;Charles Meltzer, Individually and as President ofMarlene Industries Corporation; Samuel Meltzer,Individually and as Treasurer of Marlene Indus-tries Corporation; Abraham Dansky Individuallyand as Vice President of Marlene IndustriesCorporation; Ray Rindone; Daniel Beitsch; L E.Broyles; C. M. Jones; Victor Martin; LloydEppersimons; W. J. Schwartz and Aynor Develop-ment Corporation and International Ladies' Gar-ment Workers' Union, AFL-CIO. Cases 26-CA-2158, 26-CA-2216, 26-CA-2216-2, and 26-CA-2276January 18, 1978SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 21, 1977, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders the Respondent, Marlene IndustriesCorporation, et al., Lexington, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, as so modified:Substitute the following language for that in therecommended Order:"The Respondent, Marlene Industries Corpora-tion, et al., its officers, agents, successors, and assignsshall make whole R. C. Brashers in the amount of234 NLRB No. 41$18,102 as net backpay to June 2, 1975, plus interest,together with backpay that shall continue to accruefrom June 2, 1975, also with interest. Backpay, plusinterest, for Peggy Cagle shall be determined fromJune 16, 1975, and shall continue to accrue. Theamounts of such backpay owed Cagle and Brashersshall be determined in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950).Interest on all backpay is to be determined in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977)."3I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 The recommended Order has been modified to state correctly themanner in which the interest rate to be applied to the backpay obligations isdetermined and to clarify the backpay obligation due Peggy Cagle.3 See, generally, Iis Plumbing d Heating Co., 138 NLRB 716 (1962).SUPPLEMENTAL DECISIONHuTroN S. BRANDON, Administrative Law Judge: OnJuly 3, 1967, the National Labor Relations Board issued itsDecision and Order I in the above-titled proceeding direct-ing Marlene Industries Corporation, et al., herein collec-tively called Respondent, to cease and desist from conductfound in violation of Section 8(aX1) and (3) of the NationalLabor Relations Act, as amended, and directing Respon-dent to make whole certain of its employees for wages theymay have lost as a result of Respondent's discriminationagainst them. Thereafter, on January 29, 1969, the UnitedStates Court of Appeals for the Sixth Circuit issued itsDecision enforcing in full the backpay provisions of theBoard Order.2Following issuance of a backpay specification and aSupplemental Decision and Order (183 NLRB 50 (1972)enfd. 440 F.2d 673 (C.A. 6, 1971), Respondent compliedwith the backpay provisions of the Board's Order andSupplemental Decision and Order to the extent it madewhole the employees set forth in the Board's originalOrder. On September 17, 1971, the Board filed with theUnited States Court of Appeals for the Sixth Circuit itspetition instituting civil contempt proceedings againstRespondent alleging discriminatory conduct on the part ofRespondent toward certain additional employees. TheUnited States Court of Appeals for the Sixth Circuit onFebruary 10, 1972, designated United States District JudgeHarry Wellford as Special Master to hear the contemptpetition. On October 5, 1973, the Special Master issued hismemorandum wherein he recommended that Respondentbe adjudged in civil contempt and be required to offer R.C. Brashers, Bennie Hamm, and Donald Pettigrew immedi-ate and full reinstatement and to make them whole for anyloss of wages they may have sustained. Further, the SpecialMaster recommended that Respondent be required to offerPeggy Cagle and Judy Maness comparable or substantially' 166 NLRB 703 (1967).2 406 F.2d 886.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent positions to that which they previously held,conditional, however, upon first availability of such posi-tions.3On May 23, 1975, the United States Court ofAppeals for the Sixth Circuit issued its opinion and orderper curiam adopting the findings, conclusions, and recom-mendations of the Special Master.4The Supreme Courtdenied the Board's motion for a writ of certiorari onOctober 2, 1975,5 and the court of appeals issued its orderbased on the recommendation of the Special Master onJanuary 14, 1976.A controversy having arisen over the reinstatement ofPeggy Cagle as required by the court's order and acontroversy having arisen over the amount of backpay dueR. C. Brashers pursuant to the court's order, the RegionalDirector of the National Labor Relations Board for Region26, in the name of the Board and pursuant to the Board'sRules and Regulations, issued the backpay specification inthis proceeding on May 23, 1977. Respondent, by itsanswer, raised issues with respect to the backpay due R. C.Brashers and the reinstatement of Peggy Cagle.Pursuant to notice, a hearing was held in this supplemen-tal proceeding in Lexington, Tennessee, on August I and 2,1977, before me, duly designated as Administrative LawJudge. Briefs were filed on behalf of the General Counsel,6the Charging Union, and the Respondent.The questions presented for decision are: (I) WhetherRespondent made a valid reinstatement offer to R. C.Brashers; (2) whether Respondent's backpay liability toBrashers was tolled or otherwise diminished for that periodof time when Brashers picketed Respondent in connectionwith a strike, even though Brashers was receiving interimearnings at the time; (3) whether Brashers incurred a willfulloss of earnings or failed to exercise reasonable diligence inseeking interim employment; (4) whether Respondentoffered Peggy Cagle reinstatement to her former job oftagging; and (5) whether Respondent's offer, and Cagle'sacceptance, of a sewing job in 1974 satisfied Respondent'sobligation under the court order with respect to Cagle.Upon the record in this supplemental hearing and frommy observation of the witnesses who testified, I make thefollowing:FINDINGS OF FACT1. R. C. BRASHERSR. C. Brashers was employed by Respondent onJanuary 10, 1966, after he had filled out an application in3 Specifically, the language of the recommendation stated:H. Peggy Cagle and Judy Maness should be offered a position atDecaturville comparable or substantially equivalent to the positionsheld by them at their termination when they engaged in concertedactivity during June 1970. Said reinstatement should be conditional,however, upon the first availability of such a position at Decaturville.When and as said Cagle and Maness are reinstated, they shall retaintheir seniority as of September 8, 1970.4 518 F.2d 788.s 423 U.S.913.6 Errors in the transcript have been noted and corrected, except withrespect to the spelling of Brashers' name. I note that the transcript refers toR. C. Brashers as "Brasher." The backpay specification and the courtdecisions refer to him as Brashers as does his employment application atpencil which he submitted showing that his address wasRoute 1, Box 45, and further reflecting he lived inTennessee. He apparently left blank his home city, andsomeone else had filled in the blank in ink showing the cityto be "Saltillo, Tenn,"7notwithstanding the fact thatBrashers' real home city was Morris Chapel, a communityapproximately 10 -12 miles west of Saltillo. WhileBrashers' application had a space for the telephone numberof the applicant it was not filled in inasmuch as Brashershad no phone at the time and when he subsequentlyobtained one he never so advised Respondent.Brashers worked as a presser for Respondent until mid-August 1969, when he was temporarily laid off and advisedthat he could seek employment during the off periodprovided that he report back to work on Monday, August18. Brashers thereupon found employment with Salant &Salant in nearby Parsons, Tennessee, but ceased work thereto return to Respondent on August 18, where he wastreated as having "quit," since he had accepted employ-ment with Salant & Salant. This treatment was found tohave been discriminatorily motivated by the Special Mas-ter and the court.Upon being advised of his separation from Respondent,Brashers borrowed the car of fellow employee EldridgeBurge to drive to Parsons in an attempt to retain his job atSalant & Salant. Upon arriving there he was told that theycould not use him.8Brashers returned to Decaturvillewhere he talked to a representative of the Charging Unionwho told him to "wait" for the union representative tocheck with "Atlanta." Within a few days Brashers wasemployed by the Union in organizational efforts at Re-spondent.Brashers was employed by the Union when the strikebegan at the Respondent in June 1970, and engaged inpicketing in behalf of the Union while still in the employ ofthe Union up until about the third quarter of 1972, when hewas laid off by the Union. Thereafter, Brashers continuedto engage in picketing activities9in behalf of the Union atRespondent until he secured employment with the Tennes-see Department of Conservation, Division of Parks, as adishwasher at the Pickwick Landing Inn, Pickwick StatePark, about July 1973. Notwithstanding his employment atPickwick Respondent contends, and the record reflects,that Brashers continued to engage in picketing activities atRespondent's plant from two to three times a week up untilthe strike ended there about September 1974.Brashers worked at Pickwick until the second quarter of1974, when he quit work there because his having to workRespondent. Accordingly, I hereby correct the transcript to reflect Brasherswherever it now shows Brasher.I Respondent's witness, Rebecca Adams, surmised that the inked inhandwriting appeared to be that of Ruth Blankenship, a former receptionistfor Respondent who assisted applicants in filling out applications.s This is based upon the testimony of Brashers whom I credit. Brasherm'testimony in this regard is supported by Burge who testified that he recalledloaning his car to Brashers. The fact that Brashers was in fact at one pointemployed by Salant & Salant is corroborated by Willie Gene Cawthron whowas also employed there at the time. Accordingly, I do not accept the lessthan positive and hearsay testimony of Salant & Salant Industrial RelationsDirector Robert J. Hodge that R. C. Brasher was "committed foremployment on August 14," 1969, "but never showed up for work."9 The backpay specification does not seek backpay for the period fromJuly 24, 1972, to July 15, 1973, when Brashers admittedly participated in thestrike and was not employed and did not seek interim employment.286 MARLENE INDUSTRIES CORP., ET AL.on Sunday there prevented him from attending church.Within a week thereafter on March 28, 1974, Brashersapplied for, and on April 2, 1974, obtained, a job atThermo-Dynamics, Inc., Parsons, Tennessee, as a produc-tion worker, and was employed there at the time of thehearing.On May 7, 1974, Respondent mailed a registered letter,return receipt requested, to Brashers at the Saltillo, Tennes-see, address appearing on his 1965 application. The letter,inquiring as to Brashers' interest in returning to work atRespondent, was returned by the postal service marked"Addressee unknown." Another letter of similar importwas mailed by registered mail by Respondent to Brashersat the same address again on June 3, 1974. The result wasthe same; i.e., the letter was returned addressee unknown.On June 2, 1975, the Respondent, following the order ofthe court of appeals affirming the findings of the SpecialMaster, again sent Brashers a registered letter, this timeoffering him immediate reinstatement to his former posi-tion. Again the letter addressed to Brashers in Saltillo,Tennessee, was returned marked "Addressee unknown."Respondent made no other efforts to contact or communi-cate with Brashers although Lloyd Anderson, Respon-dent's plant manager, did inquire of at least one employeein Respondent's plant as to where R. C. Brashers lived.That employee, Sopie Brasher, not identified as being anyrelation to R. C. Brashers, informed Anderson that Brash-ers lived in Saltillo. Anderson acknowledged that, about1974, he learned through hearsay that Brashers wasworking at Thermo-Dynamics, Inc., Parsons, Tennessee,but made no effort to contact him there.The Charging Union, through its counsel, James R.Goldberg, by letter dated September 3, 1976, to Respon-dent's Counsel, Charles Hampton White, advised Respon-dent that Brashers had never received an offer of reinstate-ment, that Brashers desired reinstatement, and requestedinformation as to when Brashers should return to work. Inaddition, the letter supplied Brashers' correct MorrisChapel address and phone number. White replied througha letter to the Region's compliance officer, Robert Watson,dated September 20, 1976, copy to Goldberg. In that letterRespondent took the position that an offer of reinstatementhad already been made to Brashers, that the Respondent'soffer was valid, that Brashers had not responded to it, andthat Respondent "does not believe that it is again obligedto offer him reinstatement." No subsequent or additionaloffers were in fact made.Contentions and ConclusionsThe backpay specification did not seek any backpay forBrashers beyond June 2, 1975. Thus, the General Counselapparently viewed Respondent's reinstatement offer toBrasher as valid. The Charging Union takes a contraryposition and argues that Respondent never has made avalid reinstatement offer.t0Both the General Counsel andthe Charging Union argue in support of the specificationthat Brashers never incurred any willful loss of earnings10 That a Charging Party may dispute the General Counsel's backpayspecification is not open to dispute. See Plasterers Local 5 (John P. PhillipsPlastering Co.), Case 13-CB- 1235 (1966) (not published in Board volumes).t' Respondent's evidence in this regard shows only "pressers" beingduring the periods sought in the specification either byvirtue of his having been employed by the Union orPickwick Landing Inn at lesser rates than he would havemade at Respondent, nor by his picketing in support of theUnion during those periods when employed by the Unionand Pickwick Landing Inn.Respondent, although admitting the gross backpay com-putations in the specification, argues that under N. LR B.v. Miami Coca-Cola Bottling Company, 360 F.2d 569 (C.A.5, 1966), Brasher must have at least made reasonableefforts to find new employment which was substantiallyequivalent to the position from which he was discriminato-rily discharged and was suitable to a person of hisbackground and experience. Respondent argues thatBrashers did not seek such employment and thereforeRespondent is relieved of its backpay obligations. In thisregard, Respondent submitted evidence through the testi-mony of various area employers tending to show availabili-ty of jobs for which Brashers was suited during the entirebackpay period. Some of these employers specifically,Salant & Salant with plants at Parsons, Lexington, andHenderson, Tennessee, and Scotts Hill Sportswear, Incor-porated, Scotts Hill, Tennessee, utilized "pressers," theclassification Brashers was employed in by Respondent atthe time of his discharge, during the backpay period."Respondent also presented testimony of various otheremployers in other industries in the Decaturville, Tennes-see, area seeking to show the availability of jobs for whichBrashers was "suitable" during the backpay period. Brash-ers never sought these jobs, Respondent argues, and, thus,when he "lowered his sights" by taking jobs with the Unionand Pickwick Landing Inn at lower rates of pay heincurred a willful loss of earnings.Finally, Respondent argues that Brashers continued topicket Respondent during the strike from its inception inJune 1970 until about September 1974, even after he wasemployed by Thermo-Dynamics in April 1974. Thus,Brashers, being actively engaged in the picketing ofRespondent for such period, should be disqualified for anybackpay, the Respondent contends.The Validity of Respondent's Reinstatement Offerto BrashersThe Board has previously held that a letter offeringreinstatement to an unlawfully discharged employee whichletter did not reach the addressee does not constitute avalid offer of reinstatement. See Ertel Manufacturing Corp.,147 NLRB 312 (1964). If, however, the offer, whetherreceived by the addressee or not, is a bona fide offer, i.e.,one made in good faith, it will serve to toll the backpayperiod of the addressee. See Knickerbocker Plastic Co., Inc.,132 NLRB 1209 (1961). On the other hand, an employer'sultimate obligation to reinstate a discriminatorily dis-charged employee is not relieved even by a bona fide offerof reinstatement if such offer is not received by theemployee. See Jay Company, Inc., 103 NLRB 1645, 1647(1953), enfd. 227 F.2d 416 (C.A. 9, 1954); Knickerbockerhired during the period August 18 to December 31, 1969, and for each yearthereafter. It is not broken down in monthly periods and thus does not showthat "presser" jobs were immediately available to Brashers.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlastic Co., supra. See also Lipman Bros., Inc., 164 NLRB850 (1967). This is essentially because an unsuccessfulattempt to correct a violation of the National LaborRelations Act does not accomplish the purposes of the Act.See Sachs & Sons and Helen Sachs, Inc., 135 NLRB 1199(1962). "The burden of establishing that a valid offer ofreinstatement has been made falls on the original wrong-doer." Rafaire Regrigeration Corp., 207 NLRB 523 (1973).Under ordinary circumstances, a letter offering reinstate-ment mailed to the last known address of an employeeappearing on an employer's payroll will constitute a bonafide offer so as to toll backpay. See Knickerbocker PlasticCo., supra; Rental Uniform Service, 167 NLRB 190 (1967);The Rollash Corporation, 133 NLRB 464 (1961).There are exceptions, however. In Monroe Feed Store,122 NLRB 1479 (1959), the Board found that a letteroffering reinstatement sent to an employee's last knownaddress, an address from which the employee had movedwithout notice to the employer, was not a bona fide offerbecause there was available to the employer several sourcesof information regarding the current and correct address ofthe employee. Likewise, in enforcing the Board's order inJay Company, Inc., supra, the Court of Appeals for theNinth Circuit commented at 227 F.2d 419:Respondent made no effort to notify Shannon otherthan by mailing the letter. Shannon had been unlawful-ly discharged. It was respondent's duty to remedy thewrong. The loss of employment frequently is followedby a change of domicile. A few inquiries might andprobably would have resulted in learning where Shan-non could have been contacted. The Board wasjustified in concluding that that duty had not beenfulfilled.More recently, in Gladwin Industries, Inc., 183 NLRB 280(1970), the Board held that a letter offering reinstatementto a discriminatee mailed to his last known address did notoperate to toll backpay or cut off the obligation to reinstatehim. The letter was not delivered due to the discriminatee'smoving without notice to the employer. There the employerhad not sought the assistance of the union representing theemployees and had not communicated to it or its president,the discriminatee to whom the letter was addressed. Theletter was the "sum total" of the employer's efforts tocontact the discriminatee. Accordingly, the Board conclud-ed at 281:In these circumstances, where the Respondent clearlyhad other available means, namely, through the Union,to communicate its offer to Warren [the discriminatee]and where it appears that Respondent could havereadily obtained Warren's address from the Union, wefind, contrary to the Trial Examiner, that Respondentdid not fulfill its reinstatement obligations by its letterof June I 1, 1968, to Jim Larry Warren.12 Although the record is not clear, I conclude that Respondent's inquiryof Sopie Brasher occurred prior to Respondent's mailing of the June 2 letterto Brashers inasmuch as Anderson testified that he did nothing to contactBrashers subsequent to the return of the letter.13 J. H. Rutter-Rex Manufacturing Company, Inc., 158 NLRB 1414In view of the Board and court decisions noted above, Iam constrained to accept the position espoused by theCharging Union that Respondent has never made a validoffer of reinstatement to R. C. Brashers. As in GladwinIndustries, Inc., supra, the "sum total" of Respondent'sefforts to reach Brashers was its June 2 letter to Brashers,except for the inquiry of one employee regarding Brashers'address. Mailing a letter to Brashers at an address whichRespondent knew from experience the year before wouldresult in the letter being returned marked "Addresseeunknown" hardly constitutes an act of complete good faith.Respondent's reliance on its records of Brashers' addresswas hardly justified after the return of the 1974 lettersforwarded to Brashers at that address and in view of thefact that Brashers' application had been obviously "doc-tored" by someone to show a city address not in Brashers'handwriting.There were other sources of information regardingBrashers' correct address available to Respondent. Re-spondent, as admitted by Lloyd Anderson, was well aware,in 1974, that Brashers was employed by Thermo-Dynamicsat a plant only a few miles away. Yet, Respondent made noattempt to ascertain from that employer Brashers' correctaddress or to contact Brashers at that place of employment.Brashers had a telephone listing and had had one forseveral years although he had never advised Respondent ofit. The listing was under Milledgeville, Tennessee, and hadRespondent tried to locate a number for him in Saltillothrough telephone company information it may well havebeen successful in securing Brashers' number. But again,Respondent did not make any effort in this regard.While the Union was not the employees' collective-bargaining agent insofar as this record shows there hadbeen communications between the Respondent and theUnion on various matters. At no time did Respondent seekany information from the Union regarding Brashers'correct address.Respondent does not deny that there may have beenother ways of contacting Brashers. On cross-examination,Plant Manager Anderson stated with regard to ascertainingBrashers' address as being Morris Chapel "I wouldn't sayyou have no way of knowing." "I did not know it." Butagain, after Respondent's June 2 letter to Brashers wasreturned "Addressee unknown" Respondent did nothingfurther to attempt to contact Brashers because, in thewords of Anderson, "I didn't know that that was myresponsibility to run Mr. Brashers down." 12Considering the foregoing, and keeping in mind theprinciple that between an employer whose unlawful con-duct gave rise to the problem in the first instance and theemployee victim of this wrongdoing the employer ratherthan the innocent employee should bear the consequencesof the unlawful conduct,13I conclude that Respondent didnot make a bona fide offer of reinstatement to Brashersand did not satisfy its reinstatement obligations. GladwinIndustries, Inc., supra, Monroe Feed Store, supra. I so find.Accordingly, I conclude that Brashers' backpay period was(1966). See also McCann Steel Company, Inc., 212 NLRB 394 (1974), wherethe Board, citing N.L R.B. v. Miami Coca-Cola Bottling Company, 360 F.2d569 (C.A. 5, 1966), stated that any uncertainties in the record must beresolved against the wrongdoer.288 MARLENE INDUSTRIES CORP., ET AL.not cut off on June 2, 1975, as indicated in the backpayspecification.Brashers' Alleged Willful Loss of EarningsIt is well settled that in a backpay proceeding the burdenis upon the General Counsel to show the gross amounts ofbackpay. When that has been done the burden shifts to theemployer to establish facts or circumstances which wouldnegate the existence of liability to a given employee orwhich would mitigate that liability. N.LR.B. v. Brown &Root, Inc., 311 F.2d 447 (C.A. 8, 1963); Marlene IndustriesCorporation, et al. v. N. LR.B., 440 F.2d 673 (C.A. 6, 1971).In the case herein the General Counsel has carried hisburden inasmuch as the Respondent admitted the grossbackpay computations. The burden, thus, is upon Respon-dent herein to show Brashers' willful loss of earnings.In attempting to carry its burden in this regard Respon-dent has shown that R. C. Brashers, following his dischargeby Respondent, worked for the Union and subsequentlyfor another employer at a lower rate of pay than he hadreceived for his work with Respondent, that he picketedRespondent for a substantial time during the backpayperiod, and that there were numerous jobs in the vicinityfor which Brashers was suited during the backpay periodbut he made no attempt to secure such jobs.It is settled that in order to be entitled to backpay anemployee must take "reasonable efforts" to find newemployment which is substantially equivalent to the posi-tion from which he was discharged and is suitable to aperson of his background and experience. N.L.R.B. v.Miami Coca-Cola Bottling Co., supra. It has also been saidby the Board that "it is incumbent on a claimant to seek ajob for which he has extensive experience. KnickerbockerPlastic Co., Inc., 132 NLRB 1209, 1219 (1961). But "anemployee discriminatorily laid off or discharged need notinstantly seek new work; rather the test is whether, on therecord as a whole, the employee has diligently sought otheremployment during the entire backpay period." SaginawAggregates, Inc., 198 NLRB 598 (1972). However, "[I If thediscriminatee accepts significantly lower-paying work toosoon after the discrimination in question, he may besubject to a reduction in back pay on the ground that hewillfully incurred a loss by accepting an 'unsuitably' low-paying position." N. LR.B. v. The Madison Courier, Inc.,472 F.2d 1307, 1321 (C.A.D.C., 1972). But doubts as towhen a claimant is justified in "lowering his sights" shouldbe resolved in favor of the innocent discriminatee. Ibid. Seealso Champa Linen Service Company, 222 NLRB 940(1976).In the instant case it does not appear that Brashers' jobwith Respondent, that of a "presser," was so highly skilledor highly paid that he would be required to seek only"presser" work. His last average rate of pay for Respon-dent was $2.48 per hour, on a piece rate basis which byeven 1969 standards did not suggest a high degree of skill.His experience in the job covered a period of 3 years andhis only experience prior to that was farming. Thus, Iconclude that his experience and his rate of pay as a presserdid not render his subsequent jobs with the Union andPickwick Landing Inn "unsuitable" or "unsuitably low-paying positions." In this regard, as pointed out by theGeneral Counsel's brief based on the figures of Brashers'interim earnings in the backpay specification, includingfree meals from the Union, Brashers' gross hourly rate withthe Union was about $2.19 per hour or only 29 cents perhour less than his average rate with Respondent. Thisdifference can hardly be classified as significantly lowerpaying work.Likewise, the rate of pay received by Brashers atPickwick Landing Inn appears to have been consistent withwhat he was earning from the Union. Indeed, it appears tohave been more than he was earning after becomingemployed by Thermo-Dynamics, Inc. Further, the startingrates of pay for other jobs in the vicinity in 1969, based onthe evidence presented by Respondent, appeared to be lessthan the rate earned by Brashers with Respondent. Whilethe net backpay began to rise substantially and remain at ahigher level beginning with the fourth quarter of 1971, suchrise was due to an increase in the gross backpay figurerather than a "substantial" reduction of Brashers' interimearnings. Accordingly, I find that Brashers' employment bythe Union and Pickwick Landing Inn was "suitable" forone of his experience and he did not incur a willful loss ofearnings by virtue of such employment.I further find that Brashers exercised due diligence inseeking other employment after his discharge by Respon-dent. The credited evidence establishes that he immediatelysought employment from Salant & Salant after his dis-charge. While he did not forthwith submit applications toother area employers he was not required to apply for"each and every possible job that might have existed," butonly to make diligent efforts to obtain suitable work.N.LR.B. v. Madison Courier, Inc., supra That he madesuch diligent efforts, except for such periods when nobackpay was sought by the specification, is reflected by hissecuring three jobs during the backpay period and hisdesire to work is established by the fact that he did work.See Burnup and Sims, Inc., 157 NLRB 366, 373 (1966).With respect to Respondent's argument that Brashersincurred a willful loss of earnings by his continuedinvolvement in the strike against Respondent, it is suffi-cient to note that the backpay specification tolls thebackpay for that period of time that Brashers picketedRespondent without being otherwise employed. Whileemployees who engage in picketing at the expense ofseeking alternate employment incur willful losses of earn-ings by their failure to make the requisite search for work(Ozark Hardwood Company, 119 NLRB 1130, remanded282 F.2d I (C.A. 8, 1960)), backpay eligibility of picketingdiscriminatees is "to be determined with respect to eachemployee considering the record as a whole, and notmerely from the fact of picketing." N.LR.B. v. Rice LakeCreamery Company, 365 F.2d 888, 894 (C.A.D.C., 1966). Inthe instant case Brashers was employed by either theUnion or Pickwick Landing Inn during those periods ofpicketing of Respondent for which backpay is sought.There was no evidence presented by Respondent thatshowed that Brashers reduced his availability for work withhis employers at that time. Indeed, the picketing byBrashers during the period of his employment by theUnion may well have been incidental to such employment.Accordingly, I find that Brashers did not incur a willful289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss of earnings for picketing during the periods for whichbackpay is sought.Ii. PEGGY CAGLEPrior to the time that Peggy Cagle joined the strike atRespondent in 1970 she had been employed as a "tagger."The tagging job which is paid on an incentive or piece ratebasis was described on the record as an operation in whichthe employee, from a standing position, attaches tagsshowing size, cloth content, etc., to garments using stringsattached to buttons on the garments, brass pins or aDinnison gun which injects a thread-like piece of nylonthrough the tag and through the garment. Cagle had neverbeen utilized on any sewing machine operations whichmake up the majority of Respondent's plant jobs.On May 6, 1974, after the findings of the Special Master,Respondent through Plant Manager Lloyd Anderson wroteCagle indicating it had been advised Cagle might beinterested in working again and requesting that if Caglewas so interested to come to Respondent's personnel officewithin 3 days of receipt of the letter. The letter added that,based upon her skills and the work schedules and theopenings in the plant Respondent would endeavor to putCagle to work as soon as practicable. Cagle did notrespond to that letter so Respondent through Andersonwrote her again on June 3, 1974, requesting that she comein by June 7, 1974, if she were interested in working forRespondent again. This time Cagle came to Respondent'splant and was given a job of "setting pockets," a sewingmachine operation in which the operator sews pockets ongarments while seated at a machine. The pocket-settingjob, like her former tagging job, was paid on a piece workbasis.Cagle testified that she only kept the "pocket setting" jobabout 2 or 3 weeks when she quit because she "just couldn'tdo a machine job." It was the testimony of RebeccaAdams, personnel director for Respondent, that Cagle onlyworked a "few days" on this occasion and then called insick. She was terminated after 3 more days without callingin.Following the decision of the court of appeals adoptingthe findings and recommendations of the Special Master,Respondent, again through Plant Manager Anderson,wrote Cagle by letter dated June 2, 1975, advising her that"we will immediately re-employ you as a tagger as soon asan opening appears in our work force for taggers." 14Cagle, who had undergone open heart surgery on March25, 1975, responded to the June 2 letter by going toRespondent's plant on June 13 where she talked toPersonnel Director Rebecca Adams. At Adams' request,Cagle filled out an application reflecting in addition to theusual information the fact that she had heart surgery earlierin 1975. In response to written questions on a supplementalsheet attached to the application Cagle indicated that shewas able to work every day and that she could stand or sitall day and work. Cagle testified that she told Adams that ifnecessary she could get a doctor's statement regarding herability to work. Adams, presented by the Respondent,14 Notwithstanding the language of the letter, Lloyd Anderson testifiedthat it was his determination to offer Cagle a tagging job "even if I had to goout there and pay a woman [tagger I to stand in the corner.could not recall any discussion with Cagle regarding adoctor's statement. Adams told Cagle that they did nothave "anything" [tagger job] at the time and Cagle left theplant, leaving on her application the phone number of hermother, Mrs. Mova Miller, through whom she could bereached.It was Cagle's unequivocal testimony that following herapplication she had no further communication with Re-spondent whatsoever. She very specifically denied that sheever talked to Rebecca Adams after June 13, 1975.Respondent's witness Rebecca Adams testified, on theother hand, that following Cagle's departure from the plantAdams reported to Lloyd Anderson that Cagle had comein. Anderson, notwithstanding that no tagging jobs wereavailable, directed Adams "to get it over with," to contactCagle and offer her a tagging position. Adams testified thatthat same afternoon she phoned the number left by Cagle,talked to a woman whose name she did not get, identifiedherself and requested that the woman have Cagle call her.'5It was Adams' further testimony that a few days later Caglephoned Adams and at that time told Adams she could notreturn to work because of her heart surgery. Adams alsotestified that she did not thereafter communicate withCagle although she did see Cagle at Respondent's plant ona subsequent occasion, date unspecified, when Cagle cameto the plant to see her two sisters who worked in the plantfor Respondent.Contentions and ConclusionsIt is the General Counsel's contention in which theCharging Union concurs that based on Cagle's testimonyRespondent never made an offer of reinstatement to Cagle.The Respondent's position on Cagle is two-fold, first thatthe reinstatement of Cagle in 1974 to the pocket-setting jobsatisfied its obligation under the court's order to reinstateCagle to a "comparable or substantially equivalent posi-tion," and, secondly, even if the 1974 reinstatement did notsatisfy such obligation it was satisfied by its 1975 offerthrough Adams which was declined by Cagle.Whether Respondent offered Cagle a "tagger" job in1975 depends on whether one believes the testimony ofCagle as opposed to the testimony of Rebecca Adams,personnel director. Based on the demeanor of the witnessesand considering the record as a whole I credit Cagle.Cagle's testimony was emphatic and unequivocal. Further,a rejection of an offer of a "tagger" position for healthreasons is entirely inconsistent with her action in havingput in her application a few days prior to the allegedrejection and having marked on that application that shewas physically able to work. Adams' testimony on theother hand was not as emphatic as that of Cagle. Inaddition, Adams was initially equivocal regarding what shewas told by Plant Manager Anderson with respect totreatment of Cagle when and if she came in to apply for atagger position in response to Respondent's June 2 letter.She ultimately testified she had no instructions with respectto what to do when Cagle came in. She thus told Caglethere were no tagging positions available. Anderson on theIs Cagle's mother, Mrs. Miller, testified that she had received no callfrom Adams and had not relayed any messages to Cagle from Adams oranybody else.290 MARLENE INDUSTRIES CORP., ET ALother hand testified that he had told his personnel staff that"when they [respondees to the June 2 reinstatement offers]came in let them go ahead and file an application, bringtheir records up to date, and I wanted to talk to them andgive them a job then."'6Accordingly, I do not acceptAdams' testimony where Cagle's contradicts it. I thereforefind that Respondent did not in fact offer Cagle reinstate-ment to her old tagger position on and after June 13, 1975.I also do not find merit to Respondent's argument thatRespondent's offer, and Cagle's acceptance of, the pocket-setter job in 1974 satisfied Respondent's obligation underthe court's order (then the Special Master's recommenda-tion). Without regard to whether the pocket-setter classifi-cation constituted a "comparable or substantially equiva-lent position" to the tagger position it is clear from therecord that, in 1974, when Cagle was hired as a pocket-setter she was not given her seniority as of September 8,1970, as required under the court order. Plant ManagerAnderson testified along these lines as follows:Q. (By Mr. Goldberg) As I understand it, in 1974,you were not intending to reinstate people to theirformer jobs. Is that right?A. We offered them a job in order, if there wereany backpay, that this would be cut off at that pointand we were going to reinstate them if the Court soruled.Q. If the Court subsequently decided that theywere entitled?A. Yes.Q. Then you would give them their seniority?A. Yes.Q. And reinstate them to their former job?A. Yes.is based on the computations set forth in Appendix Awhich is attached to this Decision. The gross backpayfigures in the appendix are based on those set forth in thespecification and admitted by Respondent. The net interimearnings in the appendix are based on those set forth in thespecification as amended at the hearing by the GeneralCounsel.Upon the foregoing findings of fact, conclusions, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 19The Respondent, Marlene Industries Corporation, et al.,Lexington, Tennessee, its officers, agents, successors, andassigns, shall make whole R. C. Brashers as net backpay toJune 2, 1975, the amount of $18,102 plus interest accruedat the rate of 7 percent per annum as provided in FloridaSteel Corporation, 231 NLRB 651 (1977), until payment ofall backpay due, less tax withholding required by Federaland state laws. Backpay for R. C. Brashers and PeggyCagle shall continue to accrue, the amounts of suchbackpay to be determined by supplemental proceedings, ifnecessary.1s The Charging Union in its bnef requests that I "consider" orderingRespondent to pay litigation costs of the General Counsel and the Union.Due consideration has been given this request without regard to itsappropriateness in a backpay proceeding; I conclude that Respondent'sposition in this proceeding has not been frivolous or so without foundationas to warrant imposition of such a remedy.19 In the event no exceptions are lled as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the fundings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Since it is obvious that Respondent intended only to limitits backpay liability and not to "reinstate" Cagle withoutregard to availability of her old job, and since she was notaccorded her seniority during the period of her employ-ment by Respondent in 1974, it cannot truly be said thatRespondent's offer to her of the pocket-setting job satisfiedRespondent's obligation under the Special Master's recom-mendations which specifically required reinstatement toseniority.l7I find and conclude that it did not.III. CONCLUSIONSBased on the foregoing and the whole record, I concludethat Respondent has not offered reinstatement to R. C.Brashers nor did it offer reinstatement to Peggy Cagle.I further conclude that the total net backpay due R. C.Brashers, to June 2, 1975, only, is $18,102.58 This backpay1a Here Anderson contradicted his own earlier testimony on the subject1t Had Respondent intended to fully reinstate Cagle pursuant to thefindings and recommended order of the Special Master it could have doneso during the 2 months preceding June 1974, when it hired at least twotaggers. I would not in any event find the pocket-setting job which Cagletook to be "comparable or substantially equivalent" since it clearly involveddifferent skills and a new period of training and experience for proficiency.Yr & Qrcr69-3-470-1-2-3-471-1-2-3-472-1-2-373-3-474-1-2-3-475-1-2(6/2)TOTALAPPENDIX AR. C. BrashersCross InterimBackpay E.rnings$478.261,620.331,480.781,524. 551,300.042,015.531 ,402.931,570.881,456.332,179.822.130.202,105.12318.282,344.032,754.222,959.252,570.162,060.342,421.622.699.671,905.73$412.751 ,072.501 072.501 ,072. 501,072.501,137.501,050.00.1 37.501 ,37.50121 7.501,137. 501,137.50262.50987. 501,185.001,185.001,228.211,003.321,101.35741.12903.76Net Interim NetExp. Earn!nsa eackpay000000000000000010.4017.6017.606.006.00$412.751,072.501,072.501,072.501,072.501,137.501,050.001,137.501,137.501,217.501,137. 501,137.50262.50987.501,185.001,185.001,217.81985.721,083.75735.12897.76566548408452228878353433319962993968561,3571,5691,7741 ,3521,0751,3381,9651.008$18,102*Rounded to nearest whole dollar.291